                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


  TERESA YOUNG,                                  )
                                                 )
         Plaintiff,                              )
                                                 )         No. 2:19-cv-02384-TLP-dkv
                                                 )
  v.                                             )
                                                 )
  DEPARTMENT OF THE TREASURY,                    )
  IRS, and STEVEN T. MNUCHIN,                    )
  SECRETARY,                                     )
                                                 )
         Defendants.                             )


                  ORDER DENYING MOTION TO APPOINT COUNSEL


       Before the Court is an appeal of the Chief Magistrate Judge’s Orders Denying pro se

Plaintiff Teresa Young’s Motion to Appoint Counsel. (ECF No. 18.) Also before the Court is a

motion by Michael Buesgens to Appoint Counsel as to Plaintiff. (ECF No. 20.) It appears to the

Court that both motions state essentially the same relevant information and request the same

relief. Therefore, the Court will treat both motions as an appeal of the Chief Magistrate Judge’s

denial of appointed counsel.

                                  STANDARD OF REVIEW

       Under 28 U.S.C. § 636(b)(1)(A), the Court may designate a magistrate judge to hear and

determine any pretrial matter. A District Court judge may reconsider a pretrial determination

made by a magistrate judge “where it has been shown that the magistrate judge’s order is clearly

erroneous or contrary to law.” 28 U.S.C. § 636(b)(1)(A).
                                           DISCUSSION

       The Court agrees with the Chief Magistrate Judge’s determination that Plaintiff “has not

satisfied her burden of demonstrating that appointment of counsel would be appropriate in this

case.” (ECF No. 11 at PageID 44.) A district court is vested with broad discretion in

determining whether to appoint counsel for an indigent civil litigant. See Lavado v. Keohane,

992 F.2d 601, 604–05 (6th Cir. 1993). Notably, however, “[t]here is no constitutional right to

the appointment of counsel in a civil case.” Hayes v. Wright, 111 F. App’x 417, 419 (6th Cir.

2004); see also, Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003) (“The appointment of

counsel in a civil proceeding is not a constitutional right.”) Rather, “[a]ppointment of counsel in

a civil case is ‘a privilege that is justified only by exceptional circumstances.’” Johnson v. City

of Wakefield, 483 F. App’x 256, 260 (6th Cir. 2012) (quoting Lavado, 992 F.2d at 605–06).

       Here, as found by the Chief Magistrate Judge, nothing sufficiently distinguishes

Plaintiff’s case from other employment discrimination cases filed by pro se litigants. Plaintiff

bases her request for counsel on the assertion that she is unable to pay the filing fee or other legal

fees, (ECF No. 16 at PageID 73), and her inability to investigate and state a claim on her own

behalf, (ECF No. 18 at PageID 80). Such circumstances, however, do not necessitate the

appointment of counsel, particularly given that Plaintiff’s claims do not appear relatively unique

or complex. Moreover, “[a]ppointment of counsel . . . is not appropriate when a pro se litigant’s

claims are frivolous or when the chances of success are extremely slim.” Orlowski v. Bates, No.

2:11-cv-01396-JPM-cgc, 2015 WL 6458108, at *2 (W.D. Tenn. Oct. 26, 2015) (quoting Lavado,

992 F.2d at 606). Given the bare factual allegations asserted by Plaintiff in her complaint, her

chances appear slim.

                                              CONCLUSION



                                                  2
       Accordingly, the Court does not find the Chief Magistrate Judge’s determination clearly

erroneous or contrary to law. Therefore, the Court DENIES Plaintiff’s appeal of the Chief

Magistrate Judge’s Order Denying her Motion to Appoint Counsel, (ECF No. 18), and DENIES

Buesgens’s Motion to Appoint Counsel as to Plaintiff, (ECF No. 20).

       SO ORDERED, this 6th day of September, 2019.
                                             s/ Thomas L. Parker
                                            THOMAS L. PARKER
                                            UNITED STATES DISTRICT JUDGE




                                               3
